Citation Nr: 0825975	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  03-28 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for fatigue, to include as 
due to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active duty from December 1964 to December 
1969; from November 1981 to December 1985; and from September 
1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision.  In July 2004, 
the Board remanded the claim for further development.

In a September 2006 decision, the Board denied the claim, 
finding that the veteran did not have chronic fatigue 
syndrome due to Persian Gulf War service pursuant to 38 
C.F.R. §§ 3.317(a)(1) and (a)(2)(i)(B)(1), or hypothyroidism 
related to service.  The veteran entered a timely appeal to 
the U. S. Court of Appeals for Veterans Claims (Court).  By 
Order dated in September 2007, pursuant to a joint motion, 
the Court remanded the decision to the Board for 
readjudication.  The joint motion noted that the Board failed 
to provide reasons or bases regarding entitlement to service 
connection for an undiagnosed illness manifested by fatigue 
pursuant to 38 C.F.R. §§ 3.317(a)(2)(i)(A) and (b)(1).  The 
Board remanded the claim in January 2008 for further 
development and consideration. 


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.

2.  The preponderance of the evidence demonstrates that the 
veteran's fatigue is not caused by or a result of a chronic 
disability resulting in an undiagnosed illness, and is caused 
or attributable to his hypothyroidism.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notices provided to the veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertaining to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

The veteran, having served in the Southwest Asia Theater of 
operations during the Persian Gulf War, is entitled to this 
presumption.  38 C.F.R. § 3.317(d).

An "undiagnosed illness" is one that by history, physical 
examination and laboratory tests cannot be attributed to a 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  
A "qualifying chronic disability" is defined, in part, as an 
undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).  Signs 
or symptoms of fatigue may constitute a qualifying chronic 
disability under this provision.  C.F.R. §§ 3.317(b)(1).

The disability at issue, however, must still be "chronic" in 
the sense that: (1) it has existed for at least 6 months, or 
(2) has exhibited intermittent episodes of improvement or 
worsening over a 6-month period.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

Additionally, this chronic disability must still be exhibited 
by "objective indications."  38 U.S.C.A. § 3.317(a)(1).  This 
includes both "signs," and other indicators that are "non- 
medical," but capable of independent verification.  38 C.F.R. 
§ 3.317(a)(1)(3); see also 38 C.F.R. § 3.317(b).

Even after the consideration afforded above, however, 
compensation will not be paid if: (1) there is affirmative 
evidence that an undiagnosed illness either was not incurred 
during active service, or (2) there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event, or (3) there is affirmative evidence that 
the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The veteran's Form DD 214 demonstrates that the veteran 
served in the Southwest Asia theatre of operations from 
October 1990 to May 1991, for purposes of establishing his 
status as a "Persian Gulf veteran."  38 C.F.R. § 3.317(d).

Service medical records do not reflect any complaints of or 
treatment for chronic fatigue.  On a May 1991 Southwest Asia 
Demobilization Redeployment Medical Evaluation form, the 
veteran indicated that he did not have fatigue.

Post-service records show that the veteran complained of 
fatigue in November 1994, December 1995, August 1999, August 
2001, and January 2002.  Significantly, a December 1995 
record from D.D. Smith, M.D., noted that the veteran 
indicated that he had problems with fatigue during the hot 
summer months but feels okay through the rest of the year.  
In August 1999, Dr. Smith noted an assessment of chronic 
fatigue, uncertain etiology.  A January 2002 VA clinical 
record noted an assessment of rule out hypothyroidism.  

A November 2004 VA examination report noted "TSH [abnormal 
thyroid-stimulating hormone] in 2002 diagnostic of 
hypothyroidism" and diagnosed fatigue which did not meet the 
requirements of chronic fatigue syndrome.  The examiner also 
stated that "it was not as least as likely as not that the 
fatigue he manifests is related to his military . . . 
service."  A March 2008 VA examination report noted that the 
veteran's fatigue is not caused by or a result of a chronic 
disability resulting in an undiagnosed illness; it is as 
least as likely as not that the veteran's fatigue is caused 
or attributable to his hypothyroidism; and the veteran does 
not have an undiagnosed illness or Gulf War syndrome or 
illness.  

The veteran has been diagnosed with fatigue, or chronic 
fatigue, by medical personnel.  While the veteran has 
suggested that his current fatigue is related to his service 
in the Persian Gulf, as a lay person, he has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The record contains no competent medical opinion which 
provides a nexus between service and his current fatigue.  
Indeed, the November 2004 VA examination report noted that it 
was not as least as likely as not that the fatigue he 
manifests is related to his military service.  The March 2008 
VA examination report noted that the veteran's fatigue is not 
caused by or a result of a chronic disability resulting in an 
undiagnosed illness, and that it is as least as likely as not 
that the veteran's fatigue is caused or attributable to his 
hypothyroidism.  Therefore, the preponderance of the evidence 
is against a finding that the veteran has fatigue due to 
Persian Gulf War service pursuant to 38 C.F.R. §§ 
3.317(a)(2)(i)(A) and (b)(1), and service connection is not 
warranted.  See 38 C.F.R. § 3.317(c)(1), (2), supra.  



ORDER

Entitlement to service connection for fatigue, to include as 
due to Persian Gulf War service, is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


